Citation Nr: 0618007	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 
2002, for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an initial evaluation in excess of 10 
percent for shell fragment wound scar of the left upper 
lateral thigh. 


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, wherein the RO granted TDIU, effective 
February 8, 2002.  The veteran timely appealed the effective 
date assigned to the award of TDIU to the Board. 

In a July 2005 written argument, Military Order of the Purple 
Heart, the veteran's representative at that time, appeared to 
have raised the issue of entitlement to an effective date 
earlier than February 8, 2002, for an award of service 
connection for post-traumatic stress disorder.  As this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.
Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 
38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA applies to the veteran's earlier 
effective date claim.  See, e.g., Huston v. Principi, 17 Vet. 
App. 195 (2003) (discussing VCAA applicability to claims for 
earlier effective dates) discussing VCAA applicability to 
claims for earlier effective dates).  In this case, the RO 
has not sent a VCAA letter to the veteran notifying him of 
what was needed to substantiate the earlier effective date 
claim, what his responsibilities were with respect to the 
claim, and whether VA would assist him in any manner.  See 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2005 letter to the Board, the Military Order of the 
Purple Heart (MOPH) indicated that they were revoking their 
representation of the appellant because he had appointed a 
private firm, Anderson, Julian and Hull LLP, 250 South Fifth 
Street, Boise, Idaho, 83702-5560, to represent him in the 
current appeal.  Enclosed with MOPH's letter, was a letter 
from the private law firm's medical records specialist, along 
with an "Authorization For Release of Medical Records and 
Information" signed by the appellant, authorizing VA to 
release his medical records to the firm.  The Board's Rules 
of Practice specify that, although an attorney-at-law may be 
designated as a claimants representative before the Board, 
the "designation must be of an individual attorney rather 
than a firm or partnership."  
38 C.F.R. § 20.603(a) (2005).  Therefore, on remand, the 
veteran should be advised that if he wishes to be represented 
by an attorney in the aforementioned law firm, he must name a 
specific individual and not a law firm or partnership.  Id. 

By an August 2002 rating action, the RO granted service 
connection for shell fragment wound scar of the left upper 
lateral thigh, and assigned an initial 10 percent evaluation.  
In September 2002, the RO sent the veteran a letter and 
informed him of their decision.  Later that month, in a 
letter to the RO, the veteran specifically indicated that his 
service-connected shell fragment wound scar of the left upper 
lateral thigh should be assigned a 30 percent evaluation.  
The Board will construe the appellant's September 2002 
statement as a timely notice of disagreement with the RO's 
August 2002 decision to assign an initial ten percent 
evaluation to the veteran's shell fragment wound scar of the 
left upper lateral thigh.  Inasmuch as the RO has not 
furnished the veteran a statement of the case (SOC) that 
addresses this issue, a remand is warranted.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In light of the foregoing, the case is REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information 
and evidence needed to establish an 
earlier effective date for the award of 
TDIU, as outlined in Dingess/Hartman, 
19 Vet. App. 473 (2006). 

2.  The RO should request that the 
appellant clarify his wishes concerning 
representation in the present appeal.  
The appellant should be advised that if 
he wishes to be represented by an 
attorney, he must name a specific 
individual and not a law firm or 
partnership.  
See 38 C.F.R. § 20.603(a).  

3.  The RO should furnish the veteran a 
statement of the case addressing the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
service-connected shell fragment wound 
of the left upper lateral thigh.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board. See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) 
(2005).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If so, subject 
to current appellate procedures, the 
case should be returned to the Board 
for further appellate consideration, if 
appropriate.

4.  Following any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an effective date 
earlier than February 8, 2002 for an 
award of TDIU.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should furnish the veteran and 
his attorney, if designated, a supplemental statement of the 
case, and the appellant should be given an opportunity to 
respond in accordance with applicable statues and 
regulations.  The case should be then returned to the Board 
for further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


